FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JESUS BALTAZAR RAMIREZ-LEON,                    No. 07-72765

               Petitioner,                       Agency No. A070-737-439

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

        Jesus Baltazar Ramirez-Leon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for adjustment of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo

questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003),

and we deny the petition for review.

        The BIA properly denied Ramirez-Leon’s application for relief because he

failed to depart within the voluntary departure period after receiving adequate

notice of the penalties for failure to do so. See 8 U.S.C. § 1229c(d)(1)(B) (failure

to depart voluntarily within the time period results in a ten-year bar to certain

forms of relief, including adjustment of status); De Martinez v. Ashcroft, 374 F.3d

759, 762 (9th Cir. 2004) (BIA’s written notice of the penalties for failure to depart

is adequate under 8 U.S.C. § 1229c(d)).

        Ramirez-Leon’s remaining contentions are not persuasive.

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                        07-72765